Citation Nr: 0433456	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he injured his back while in Basic 
Training in March 1962 and continued to experience lumbar 
pain throughout service.

A review of the record reveals that the veteran has not been 
evaluated by VA in connection with his claim.  His statement 
that he injured his back is somewhat corroborated by the 
service medical records, which show that in March 1962, he 
reported to sick call with pain in the area of his kidneys.  
Upon further inspection, the pain was referred to as "dull 
type in the upper lumbar region" with mild muscle spasm.  In 
April 1962, when the pain persisted, he was evaluated by the 
orthopedic service.  An x-ray showed some straightening of 
the normal lumbar lordosis, with a mild curvature of the 
lumbosacral spine, but noted that no degenerative or 
congenital abnormalities were found. 

Based on the service medical records, it is the opinion of 
the Board that a contemporaneous and thorough VA examination 
and medical opinion would assist the Board in clarifying the 
nature and etiology of the veteran's current lower back 
disorder and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  38 C.F.R. § 3.159(c)(4) (2004); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should schedule the veteran for a 
VA spine examination.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  All tests 
and studies deemed necessary should be 
completed.  On the basis of the current 
examination findings and information 
contained in the claims file, the examiner is 
requested to render an opinion whether it is 
at least as likely as not (probability of 
fifty percent or more) that any lower back 
disability diagnosed is related to the 
veteran's military service.  The examiner 
should explain the rationale for any opinion 
expressed.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



